Citation Nr: 0403743	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1944 to 
January 1946. This appeal arises before the Board of 
Veterans' Appeals (Board) from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claim seeking entitlement to service connection for heart 
condition and diabetes mellitus as secondary to the service-
connected disability of anxiety state.

In his substantive appeal filed April 2000, the veteran 
requested a personal hearing before the Board.  At his 
September 2000 hearing before a Decision Review Officer, 
however, the veteran withdrew his request for a Board 
hearing.

Furthermore, in a September 2000 statement, the veteran 
withdrew his claim seeking entitlement to service connection 
for diabetes mellitus as secondary to his service-connected 
anxiety.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

REMAND

It was noted on the report of the veteran's July 2002 VA 
examination that it might be worthwhile to obtain a second 
opinion, from a psychiatrist experienced in the care of PTSD 
patients.  However, a second opinion was not obtained.  

Also, it does not appear that the RO obtained the veteran's 
complete medical records from Dr. George Manitsas, Ft. 
Hamilton Hospital, Christ Hospital, or Dr. Joseph Todd.

Accordingly, the case must be remanded for the actions listed 
below:  

1.	The RO should obtain all relevant medical 
records from
Dr. George Manitsas, from January 1972 
through June 1999.  Records should also be 
obtained from Ft. Hamilton Hospital, from 
November 1972, December 1973, January 
1974, September 1999, January 2000 and 
September 2000.  Relevant medical records 
must also be obtained from Christ Hospital 
and Dr. Joseph Todd, from January 1974 and 
September 1990.  

2.  Following completion of the 
development specified above, the veteran 
should be scheduled for a VA examination.  
The exam should be conducted by a panel 
consisting of a cardiologist and 
psychiatrist.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiners in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all heart conditions that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all heart disorders, 
the veteran currently has.

b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, as a 
matter of medical judgment based on 
the entire record, respond to the 
following question:  is it at least 
as likely as not that a current 
heart disorder is proximately due to 
or the result of the veteran's 
service-connected PTSD?

d.  For each diagnosis reported in 
response to item (a), based on 
medical analysis of the entire 
record, respond to each of the 
following questions: (1) Did the 
heart disorder increase in severity 
due to the veteran's PTSD; and (2) 
If there was an increase in the 
severity of the veteran's heart 
disorder due to the veteran's PTSD, 
was the increase beyond the natural 
progress of the heart disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physicians in conjunction with 
the examination so that they may review 
pertinent aspects of the veteran's 
medical history.

3.  Ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 are 
properly applied in the development of the 
veteran's claims.

4.  Re-adjudicate the veteran's claim of 
entitlement to service connection for a 
heart condition, taking into account the 
entire record as it stands after 
completion of all actions specified above.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding 
entitlement to service connection for a 
heart condition as secondary to service-
connected PTSD, which includes a summary 
of the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




